DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 3 November 2021.  Applicant’s amendment on 3 November 2021 amended Claims 1, 9, and 10.  Claims 11-13 have been newly presented and claim 8 has been cancelled.  Currently Claims 1-7, and 9-13 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 19 February 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 3 November 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angell et al. (U.S. Patent Publication 2008/0249859 A1) (hereafter Angell).

	Referring to Claim 1, Angell teaches an information providing apparatus, comprising:

at least one memory configured to store one or more instructions: (see; par. [0028] of Angell teaches memory to store instructions).

at least one processor configured to execute the one or more instructions to (see; par. [0028] of Angell teaches a computing device (i.e. processor)).

acquire real-time sales-or-eating-establishment information from at least one of an apparatus that is installed in a sales or eating establishment, a user terminal that a customer carries with him/her in the sales or eating establishment (see; par. [0054] of Angell teaches gathered and analyzed real time data of the customer in a sales establishment gathered 

determine, on the basis of the real-time sales-or-eating-establishment information, a situation of the sales or eating establishment which includes at least one of the presence or absence of a child in the sales or eating establishment, a rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, a rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and out-of-stock item (see; par. [0155] of Angell teaches determining from real time data whether there is a presence of children with the customers at the establishment).

output a result of the determination (see; Figure 11, of Angell teaches outputting a message that is a result to understanding the dynamic customer data including par. [0155] whether there are kids present).

	Acquire a request from the user terminal which specifies the situation of the sales or eating establishment (see; par. [0134] of Angell teaches collecting (i.e. acquiring) dynamic customer data, and can provide par. [0136] current action data, par. [0176] on a handheld device).

	Output information for identifying a sales or eating establishment having a result of the determination that satisfies the situation of the sales or eating establishment which is specified with the request (see; Figure 11, of Angell teaches outputting a message that is a result to understanding the dynamic customer data including par. [0155] whether there are kids present, which can be displayed par. [0176] on a handheld device).


	Referring to Claim 2, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to: (see; par. [0028] of Angell teaches a computing device (i.e. processor)).

acquire image data that is generated by at least one of a camera which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information, and determine, on the basis of the image data, the situation of the sales or eating establishment that includes at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, and the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment (see; par. [0054] of Angell teaches gathered and analyzed real time data of the customer in a sales establishment gathered from devices, par. [0049]-[0051] including cameras placed inside the sales establishment, and par. [0155] determining from real time data whether there is a presence of children with the customers at the establishment).


	Referring to Claim 4, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

wherein the processor is further configured to execute the one or more instructions to: (see; par. [0028] of Angell teaches a computing device (i.e. processor)).

acquire information indicating at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, as the real-time sales-or-eating-establishment information, from a point of sales (POS) system installed in the sales or eating establishment (see; par. [0054] of Angell teaches gathered and analyzed real time data of the customer in a sales establishment gathered from devices, par. [0045] including whether a user is smoking or not, par. [0049]-[0051] using cameras placed inside the sales establishment, and par. [0155] determining from real time data whether there is a presence of children with the customers at the establishment).

determine, on the basis of the information that is acquired from the POS system the situation of the sales or eating establishment which includes at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item (see; par. [0105] of Angell teaches using data collected from the point of service dynamic data which can be used, par. [0102] determine current stock available and need to restock or replenish (i.e. out of stock item)).


Referring to Claim 5, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to: (see; par. [0028] of Angell teaches a computing device (i.e. processor)).

acquire information indicating at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, as the real-time sales-or-eating-establishment information, from the user terminal (see; par. [0054] of Angell teaches gathered and analyzed real time data of the customer in a sales establishment gathered from devices, par. [0045] including whether a user is smoking or not, par. [0049]-[0051] using cameras placed inside the sales establishment, and par. [0155] determining from real time data whether there is a presence of children with the customers at the establishment).

determine, on the basis of the information that is acquired from the user terminal the situation of the sales or eating establishment that includes at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item (see; par. [0054] of Angell teaches gathered and analyzed real time data of the customer in a sales establishment gathered from devices, par. [0137] including handheld retail provided terminals, and par. [0155] determining from real time data whether there is a presence of children with the customers at the establishment).


	Referring to Claim 9, Angell teaches a method providing information.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 10, Angell teaches a method providing information.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 11, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to determine the situation of the sales or eating establishment on the basis of image data acquired from the user terminal that the customer carries with him/her in the sales or eating establishment (see; par. [0028] of Angell teaches a computing device (i.e. processor) [0098] that collects image using a image capture devices (i.e. terminal) including par. [0116] handheld digital devices used by the customer in a retail environment).


Referring to Claim 12, see discussion of claim 11 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to use the image data to determine the situation of the sales or eating establishment in a case where a difference between date and time of image-capturing that is included in metadata of the image data and current date and time is equal to or less than a prescribed value (see; par. [0010] and par. [0043] of Angell teaches dynamic customer data including image data and metadata of the image that includes taking into account seasonal information which is viewed as a form of using the image data and a time data when performing the analysis, this also includes determining the amount of time a customer is in a facility based on time of day and week), this information is also used with a par. [0053] customer model that is based on the season will provide a customer message to understand specific windows of time (i.e. equal or less than a prescribed value) in order to provide par. [0054] an analysis of behavior including the metadata in order to provide messages for customers that are time and date specific, where par. [0138] specific time windows are known to be sensitive to location and local time of day to provide messages (i.e. prescribed value)).


Referring to Claim 13, see discussion of claim 11 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to not use the image data to determine the situation of the sales or eating establishment in a case where the difference between the date and time of image-capturing that is included in metadata of the image data and current date and time is larger than the prescribed value (see; par. [0010] and par. [0043] of Angell teaches dynamic customer data including image data and metadata of the image that includes taking into account seasonal information which is viewed as a form of using the image data and a time data when performing the analysis, this also includes determining the amount of time a customer is in a facility based on time of day and week), this information is also used with a par. [0053] customer model that is based on the season will provide a customer message to understand specific windows of time (i.e. larger than .


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angell et al. (U.S. Patent Publication 2008/0249859 A1) (hereafter Angell) in view of Frank et al. (U.S. Patent Publication 2016/0170996 A1) (hereafter Frank).

	Referring to Claim 3, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to (see; par. [0028] of Angell teaches a computing device (i.e. processor)).

Angell does not explicitly disclose the following limitations, however,

Frank teaches acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information, (see; par. [2413] of Frank teaches discloses acquiring audio data from microphones in an environment to measure physiological signals and or behavior of individuals), and
determine, on the basis of the audio data, the situation of the sales or eating establishment that includes the noise annoyance in the sales or eating establishment (see; par. [2413] of Frank teaches discloses group sensing microphone which can be used to use noise for safety which could pick out loud annoying or dangerous sounds).

The Examiner notes that Angell teaches similar to the instant application generating customized marketing messages for a customer using dynamic customer behavior based on monitored information about the customer.  Specifically, Angell discloses collecting real time dynamic data that is used to determine customer behavior using multiple form of sensors such as handheld devices, cameras and microphones and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Frank teaches crowd based measurement using sensors to determine physiological signals and behaviors of the users and as it is comparable in certain respects to Angell which providing generating customized marketing messages for a customer using dynamic customer behavior based on monitored information about the customer and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Angell discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Angell fails to disclose acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information and determine, on the basis of the audio data, the situation of the sales or eating establishment that includes the noise annoyance in the sales or eating establishment.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Angell acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information and determine, on the basis of the audio data, the situation of the sales or eating establishment that includes the noise annoyance in the sales or eating establishment as taught by Frank since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Angell and Frank teach the collecting and analysis of data in order to manage individuals effectively and they do not contradict or diminish the other alone or when combined.


Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angell et al. (U.S. Patent Publication 2008/0249859 A1) (hereafter Angell) in further view of Campbell et al. (U.S. Patent Publication 2006/0227862 A1) (hereafter Campbell).

	Referring to Claim 6, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to (see; par. [0028] of Angell teaches a computing device (i.e. processor)).



Campbell teaches determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, which are determined on the basis of the real-time sales-or-eating-establishment information (see; par. [0063] of Campbell teaches the monitoring using video data that once a person has moved through a specific area a count is completed and predict the quantity of users in a specific zone, specifically par. [0034] predict the location of a person and manage congestion accordingly, where the information is par. [0082] collected that includes information identifies the difference between adult or kids).

The Examiner notes that Angell teaches similar to the instant application generating customized marketing messages for a customer using dynamic customer behavior based on monitored information about the customer.  Specifically, Angell discloses collecting real time dynamic data that is used to determine customer behavior using multiple form of sensors such as handheld devices, cameras and microphones and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Campbell teaches counting moving objects in a video stream and as it is comparable in certain respects to Angell which providing generating using dynamic customer behavior based on monitored camera and video information about the customer and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Campbell discloses determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, which are determined on the basis of the real-time sales-or-eating-establishment information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Angell determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating 


	Referring to Claim 7, see discussion of claim 1 above, while Angell teaches the method above, Angell teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to (see; par. [0028] of Angell teaches a computing device (i.e. processor)).

Angell does not explicitly disclose the following limitation, however,

Campbell teaches calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination (see; Figure 7 of Campell teaches a display of a traffic counter, par. [0034] and par. [0063] using the determined predicted location of customers to aid in par. [0064] the monitoring to determine based on the past data “ahead of time parameters” (i.e. understand trend a play accordingly)).
output a result of the calculation (see; par. [0063]-[0065] of Campbell teaches a display of the data over time (i.e. trend) using the determined predicted location of customers to aid in par. [0064] the monitoring to determine based on the past data “ahead of time parameters” (i.e. understand trend a play accordingly)).

	The Examiner notes that Angell teaches similar to the instant application generating customized marketing messages for a customer using dynamic customer behavior based on monitored information about the customer.  Specifically, Angell discloses collecting real time dynamic data that is used to determine customer behavior using multiple form of sensors such as handheld devices, cameras and microphones and it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Campbell teaches counting moving objects in a video stream and as it is comparable in certain respects to Angell which providing generating using dynamic customer behavior based on monitored camera and video information about the customer and it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Angell discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Angell fails to disclose calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination, and output a result of the calculation.

Campbell discloses calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination, and output a result of the calculation.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Angell calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623